POLEN, Judge.
Paramount Engineering Group appeals from a final order assessing attorney’s fees against it pursuant to section 57.105, Florida Statutes (1995). We reverse.
Attorney’s fees were assessed against Paramount and awarded to attorney Stuart Michelson pursuant to section 57.105, after Michelson prevailed in his action to foreclose on his attorney’s charging lien. In Paramount Engineering Group, Inc. v. Oakland Lakes, Ltd., 685 So.2d 11 (Fla. 4th DCA 1996), however, this court reversed the trial court’s order foreclosing the attorney’s charging lien as the trial court erred in denying Paramount’s request for a jury trial on its malpractice counterclaim. Since Michelson has lost his prevailing party status, it follows that the trial court erred in finding the absence of any justiciable issue in awarding section 57.105 fees to Michelson. We reverse the award of attorney’s fees accordingly, and remand for further proceedings pending the outcome of the main case.
PARIENTE, J., and TAYLOR, CAROLE Y., Associate Judge, concur.